    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 1 of 17 PAGEID #: 86




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                      :       CASE NO.: 1:19-cr-012(1)
     Plaintiff,                                :
                                               :       JUDGE SUSAN J. DLOTT
       v.                                      :
                                               :       RESPONSE IN OPPOSITION TO
RYAN KING,                                     :       MOTION FOR DE NOVO REVIEW
    Defendant.                                 :       OF DETENTION



       The United States respectfully submits this response in opposition to Defendant Ryan

King’s motion for de novo review of detention (doc. #32). After a thorough hearing, Magistrate

Judge Litkovitz found by clear and convincing evidence that the Defendant’s release would pose

an unacceptable risk of harm to the public and therefore ordered him detained pending trial. She

memorialized that order in a written opinion. (Doc. #18.) Because the Magistrate Judge’s analysis

and conclusion are correct, and because King’s motion not only fails to address salient points but

is also contradicted by the record as to material matters, this Court should deny his motion. There

is no need for a hearing.



The Magistrate Judge’s Analysis and Conclusion Are Correct.

       Section 3142(g) of title 18 sets forth factors that a judicial officer shall take into account in

making the release-or-detain decision. Both at the hearing and in her written opinion, the

Magistrate Judge correctly identified and applied these factors.

       The first factor to consider is “the nature and circumstances of the offense charged,

including whether the offense…involves a…destructive device.” 18 U.S.C. 3142(g)(1). As the

Magistrate Judge recognized, the “offenses charged involve destructive devices, for which danger



                                                   1
    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 2 of 17 PAGEID #: 87




is plainly contemplated by the express reference to such devices in the first of the § 3142(g)

factors.” (Doc. #18 at PAGE ID# 45.) This is inarguable: the Defendant is explicitly charged with

conspiracy to possess a destructive device in Count 1 and with actual possession of a destructive

device in Count 2. (Doc. #1.) The Magistrate Judge’s reasoning is widely shared by other courts.

Her opinion correctly cites United States v. O’Neill, 144 F. Supp. 3d 428, 436 (W.D.N.Y. 2015),

which directly supports the proposition, and other courts are in accord. See, e.g., United States v.

Dunn, 946 F.2d 615, 621 (9th Cir. 1991) (“Only those firearms must be registered that Congress

has found to be inherently dangerous and generally lacking usefulness, except for violent and

criminal purposes… The possession of an unregistered firearm of the kind defined in § 5845, even

if by a non-felon, involves a similarly blatant disregard for the law and a substantial risk of

improper physical force.”).

       Moreover, although not noted by the Magistrate Judge, it is also relevant in assessing the

nature and circumstances of the offenses charged here that, according to the indictment, the

Defendant’s conspiracy to possess destructive devices extended for at least five months. This was

not a “one time”-type of offense. Rather, the Defendant’s involvement with destructive devices

ended only because of his arrest.

       The second factor under 3142(g) concerns the weight of the evidence against the person.

This factor “goes to the weight of the evidence of dangerousness, not the weight of the evidence

of the defendant’s guilt.” United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010). As the

Magistrate Judge detailed in her order, the weight of the evidence in this case is very strong. The

indictment itself includes significant evidence—beyond the mere allegations of possession or

conspiracy—of the Defendant’s dangerousness, including the following:




                                                 2
   Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 3 of 17 PAGEID #: 88




   •   Defendant King bought a wire assembly and inert grenades and “suggested methods ‘[i]f

       we want to get real lethal’” (Indictment ¶ 6b);

   •   Defendant King “discussed in detail various different improvised explosive devices and

       the methods for constructing them,” and, “while examining a steel pipe and other parts,

       KING commented, ‘This could go under the front seat of a car very easily, engine of a car,

       wired into the breaking,’” (Indictment ¶ 6b);

   •   Defendant King produced to his co-conspirator a destructive device inside his own home,

       which he referred to as a “crater maker” (Indictment ¶ 6c);

   •   In reference to a pipe, Defendant King “commented, ‘That will fuck some shit up’…

       ‘That’s gonna fuck some shit up,’” discussed “how he envisioned throwing and detonating

       the devices against persons he is fighting,” and stated that ‘it’s going to be lethal and if we

       want, we can pack it with BBs too.’” Defendant King advocated that he and his co-

       conspirator use a metal pipe, rather than a PVC pipe, “because metal would be more lethal.”

       (Indictment ¶ 6e);

   •   Defendant King was a hands-on participant in detonating destructive devices on his co-

       conspirator’s property (Indictment ¶¶ 6f, 6g);

   •   Defendant King built improvised initiation systems and “stated ‘I want to focus on making

       these anti-personnel, I think these will be a lot more useful to us.’” (Indictment ¶ 6h);

   •   Defendant King advised a co-conspirator that he had previously built land mines and

       suggested building land mines to couple with gasoline or diesel fuel. (Indictment ¶ 6i).

       In addition to the detailed evidence of dangerousness in the indictment, the United States

proffered at the detention hearing nine images—seven photos from the execution of a federal

search warrant at Defendant King’s home and two screen captures. Copies of these images are


                                                 3
    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 4 of 17 PAGEID #: 89




attached here for ease of this Court’s reference. As the Magistrate Judge recognized, Defendant

King had in his home—where he was living with his wife and two small children—“a ‘project

box’ containing an improvised switching device” (doc. #18 at PAGE ID#45), as well as an arsenal

of thousands of rounds of ammunition—including dozens of loaded, high-capacity magazines—

and military-style, semi-automatic weapons. All of this is extraordinarily weighty evidence of

dangerousness.

       The third factor under § 3142(g) references the history and characteristics of the person.

Relevant to this prong, the Magistrate Judge correctly noted that Defendant King was undertaking

much of this extremely dangerous activity—including the possession of a destructive device—in

his own home, where his wife and two children were residing. Further, the record, and particularly

the details in the indictment, make clear that Defendant King has substantial experience in building

explosives. The Magistrate Judge further emphasized that after “receiving Miranda warnings, the

defendant misrepresented to federal agents that he had never experimented with explosive[s].”

(Doc. #18 at PAGEID#45.) All of this is correct and weighs in favor of detention.

       The final factor under § 3142(g) concerns the “nature and seriousness of the danger to any

person or the community that would be posed by the person’s release,” and here again, the

Magistrate Judge correctly concluded that the risk of danger is unacceptably high. Citing O’Neill,

144 F. Supp. 3d at 437, the Magistrate Judge properly reasoned that possession of a “crater

maker”—or any other destructive device—“presents a substantial risk of physical injury to others.”

(Doc. #18 at PAGEID#45.) Moreover, as noted above, the record shows that Defendant King has

significant, extensive experience and know-how in building destructive devices. As courts have

recognized, where a defendant has such knowledge, there are no conditions of release that can

disable him from doing so. See United States v. Megahed, 519 F. Supp. 2d 1236, 1244 (M.D. Fla.



                                                 4
    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 5 of 17 PAGEID #: 90




2007). On top of all this, the record also indicates that Defendant King has significant training in

survival tactics, itself another factor that courts have weighed in support of the seriousness of

danger. See United States v. Landis, No. 2:08-cr-218, 2009 WL 416271, at *2 (W.D. Pa. Feb. 18,

2009).

         In sum, the record and the law thoroughly support the analysis and conclusion of the

Magistrate Judge. Her order of detention pending trial is correct.



Defendant King’s motion for de novo review lacks merit.

         In seeking a contrary conclusion, Defendant King motion emphasizes a few points, but the

bulk of them are either contradicted by the record or non-responsive to § 3142(g) and the

Magistrate Judge’s order.

         The record contradicts what appears to be the principal contention of the motion, namely,

that “there was nothing more than loose talk” or that “no explosive devices were completed or

found by law enforcement.” (Doc. #32 at PAGEID#82, 83.) To the contrary, Count 2 of the

indictment alleges that on January 5, 2019, Defendant King possessed a destructive device.

Further, paragraphs 6f and 6g of Count 1 specifically allege that Defendant King and his co-

conspirator not only possessed, but also detonated two destructive devices. Therefore, the principal

ground for Defendant King’s instant motion is refuted by the record.

         This information is not only contained in indictment—video evidence of it has been

provided in discovery. Indeed, the two screen-capture images that were proffered at the detention

hearing and are attached here for the Court’s reference, and which depict destructive devices in

the Defendant’s possession, are taken from videos provided in discovery. Accordingly, the United

States is unsure why Defendant King’s instant motion makes a contrary factual assertion with



                                                 5
    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 6 of 17 PAGEID #: 91




reference to discovery. It is perhaps possible that Defendant King is proceeding on the assumption

that only a pipe bomb is a destructive device within the meaning of the statute. If that is his

assumption, it is incorrect. A “destructive device” under 26 U.S.C. § 5845(a)(8) is defined in

§ 5845(f) as “any explosive, incendiary, or poison gas (A) bomb, (B) grenade,…or (F) similar

device.” The devices that, according to the indictment, Defendant King possessed and detonated

are “destructive devices,” inasmuch as they are, as the Magistrate Judge found, “carbon dioxide

cartridges containing an energetic powder and a fusing system.” (Doc. #18 at PAGEID#45.) More

colloquially, and using Defendant King’s own words, these are explosive devices that make craters

and can “take down a small tree” with the force of their explosions. (Doc. #1 at PAGEID#3,

Indictment ¶ 6f.)

       Other contentions in the motion are either contradicted by the record or not responsive to

the factors in § 3142(g) that the Magistrate Judge analyzed. One is the claim that “King is not

involved in a militia.” (Doc. #32 at PAGEID#82.) The indictment directly contradicts that

assertion in its first paragraph, which alleges that Defendant King was a member “of the United

Sheepdogs of Ohio…a militia group.” More important, though, are the indictment’s second and

third paragraphs, which allege that Defendant King and his co-conspirator established a subset of

the Sheepdogs militia group that they referred to “as the ‘Special Projects Team,’” the purpose of

which was to “construct, use and stockpile destructive devices.” Accordingly, however harmless

counsel’s review of the Sheepdogs Facebook page may be, that is irrelevant to the dangerous

circumstances of the offenses actually charged.

       Finally, Defendant King’s motion references his home, wife, and two children, presumably

in support of the proposition that he has community ties and is not a flight risk, but this is entirely

non-responsive to the Magistrate Judge’s valid view that Defendant King was building and



                                                  6
   Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 7 of 17 PAGEID #: 92




possessing destructive devices—along with huge quantities of ammunition loaded in high-capacity

magazines—in this very home where his wife and two children were living. These facts support,

rather than undermine, the Magistrate Judge’s correct conclusion on dangerousness to others.



No Hearing Is Necessary.

       The record establishes the correctness of the Magistrate Judge’s decision to order

Defendant King detained pending trial. In resolving the instant motion, this Court’s review is de

novo, but “[d]e novo review does not require an additional evidentiary hearing.” Landis, 2009 WL

416271, at *2. Defendant King’s motion, moreover, does not request a hearing.



Conclusion

       This Court should deny Defendant King’s motion.

                                                    Respectfully submitted,


                                                    s/Benjamin C. Glassman
                                                    BENJAMIN C. GLASSMAN (0077466)
                                                    United States Attorney
                                                    SHEILA G. LAFFERTY (0042554)
                                                    Assistant United States Attorney
                                                    221 East Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Office: (513) 684-3711
                                                    Benjamin.Glassman@usdoj.gov
                                                    Sheila.lafferty@usdoj.gov




                                               7
    Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 8 of 17 PAGEID #: 93




                                 CERTIFICATE OF SERVICE



       I certify that a copy of the foregoing Response in Opposition to Motion for De Novo

Review of Detention was filed with the Court’s CM/ECF system this 22nd day of April, 2019,

which provides electronic notice to all parties.




                                                       s/Benjamin C. Glassman
                                                       BENJAMIN C. GLASSMAN (0077466)




                                                   8
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 9 of 17 PAGEID #: 94
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 10 of 17 PAGEID #: 95
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 11 of 17 PAGEID #: 96
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 12 of 17 PAGEID #: 97
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 13 of 17 PAGEID #: 98
Case: 1:19-cr-00012-SJD Doc #: 33 Filed: 04/22/19 Page: 14 of 17 PAGEID #: 99
2-SJD Doc #: 33 Filed: 04/22/19 Page: 15 of
2-SJD Doc #: 33 Filed: 04/22/19 Page: 16 of
2-SJD Doc #: 33 Filed: 04/22/19 Page: 17 of
